DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Negley, Thomas (Reg. No. 70362) on Aug. 9, 2021. 

The application has been amended as follows: 
Please replace claim 2 and 3 with the following:

2.	A video encoding apparatus comprising:
at least one processor configured to perform an inter prediction on a current image by using a current long-term reference image of the current image, to obtain picture order count (POC) information of the current long-term reference image of the current image corresponding to the current long-term reference image of the 
wherein the LSB information is information regarding a remainder value generated by dividing the POC information of the current long-term reference image of the current image by a maximum size of the LSB information.


3.	A non-transitory computer-readable storage medium storing a bitstream comprising: 
a slice header including least significant bits (LSB) information regarding picture order count (POC) information of a current long-term reference image of a current image,
wherein the LSB information regarding the POC information of the current long-term reference image of the current image is generated based on the POC information of the current long-term reference image of the current image corresponding to the current long-term reference image of the current image, 
wherein the POC information of the current long-term reference image of the current image is obtained by performing an inter prediction on the current image by using the current long-term reference image of the current image, and
wherein the current image includes a plurality of maximum coding units, and



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD FOR INTER PREDICTION AND DEVICE THEREFOR, AND METHOD FOR MOTION COMPENSATION AND DEVICE THEREFOR.

Independent claim limitations contains the allowable subject matter of his parent application 14/354721  (Pat. 9936197), 15/917,051 (10575002) and 16/752,089 (10819989) and are analogous to the  parent application 14/354721  (Pat. 9936197), 15/917,051 (10575002) and 16/752,089 (10819989), therefore, allowed on the same premise. Prior art was found and applied in the allowed parent application 14/354721  (Pat. 9936197), 15/917,051 (10575002) and 16/752,089 (10819989), whose prosecution history is incorporated by reference. Further, Applicant has prepared and filed the terminal disclaimer to overcome a provisional rejection based on a non-statutory double patenting ground. Terminal Disclaimer has been approved on 08/09/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-3 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488